Citation Nr: 0428872	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  00-07 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD) beginning on September 
4, 1997; in excess of 30 percent beginning on March 6, 2000; 
and in excess of 50 percent beginning on and after January 
24, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned in July 2002.  A 
transcript of this hearing is associated with the claims 
file.  

A memorandum prepared by the Board in October 2002 and a 
Remand from the Board in November 2003 requested additional 
development, to include obtaining copies of private treatment 
records and affording the veteran a VA examination.  

The Board has characterized the issue in accordance with 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), because the 
veteran has disagreed with the initial rating assigned for 
PTSD.  Moreover, although the schedular evaluation of the 
veteran's PTSD was increased to 50 percent disabling, 
effective January 24, 2003; inasmuch as a higher evaluation 
is available for this condition and the veteran is presumed 
to seek the maximum available benefit for a disability, the 
claim for a higher initial evaluation remains viable on 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Beginning September 4, 1997, occupational and social 
impairment due to PTSD were manifested by mild or transient 
symptoms.

2.  Beginning March 6, 2000,  occupational and social 
impairment due to PTSD was manifested by n occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to multiple 
symptoms. 

3.  Beginning February 1, 2002, occupational and social 
impairment due to PTSD was total.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for post-traumatic stress disorder (PTSD) beginning 
on September 4, 1997 have not been met. 38 C.F.R. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2004).

2.  The criteria for an initial rating in excess of 30 
percent beginning on March 6, 2000 have not been met. 
38 C.F.R. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2004).

3.  The criteria for an initial rating of 100 percent rating 
for PTSD have been met as of February 1, 2002.  38 C.F.R. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a March 2002 letter, the RO notified the veteran of the 
requirements of the VCAA, of the information and evidence 
needed to substantiate and complete her claim, of what part 
of that evidence she was to provide, and what part VA would 
attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

A March 2004 letter also advised the veteran to send 
information describing any additional evidence, or the 
evidence itself, to the RO, and requested that the veteran 
tell the RO about any additional information or evidence she 
wanted VA to try to get for her.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

It is noted that the original rating decision on appeal was 
in June 1999 prior to the enactment of the VCAA.  Therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying her claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

It is noted that the RO readjudicated the veteran's claim in 
April 2004, after providing the veteran VCAA notice in 
January 2002 and affording her the opportunity to respond.

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded a VA medical 
examination in April 2004 in connection with her claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  


Background

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants assignment of 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Moreover, in the present case the 
severity of the PTSD disability is to be considered during 
the entire period from the initial assignment of the 
disability rating to the present time in order to determine 
if staged ratings are appropriate.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board notes at this point that the veteran's claim of 
entitlement to service connection for PTSD was received in 
November 1998.  This disability is therefore rated under the 
current version of Diagnostic Code 9411 which provides that 
10 percent rating requires occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  

In Mauerhan, the Court rejected the argument "that the DSM-
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  The Court indicated that the symptoms listed in the 
regulation were not intended to be an exhaustive list, but 
rather served as examples of the type and degree of the 
symptoms as would justify a particular rating.  The Court 
also pointed out that the Board was not precluded from 
consideration of additional or other criteria in reaching its 
determination as to the degree of impairment resulting from a 
psychiatric disorder.  Mauerhan, 16 Vet. App. at 442-444.

The Global Assessment of Functioning (GAF) score is a scaled 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  See AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) [DSM-IV]; see also Carpenter v. 
Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a 41-50 score indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning.  A 51-60 score indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A 61-70 rating 
indicates some mild symptoms or some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

A March 1998 report of VA examination notes that, for the 
previous three years, the veteran had been employed for 20 
hours per week as a security guard for a hospital during the 
night shift.  It is further noted that the veteran had been 
married for 22 years and has two children.  As a result of 
his Vietnam experiences, the veteran complained of intrusive 
memories during the day upon hearing the sound of helicopters 
or other veteran's talking about the war.  He further 
reported that he wants to "duck and run" upon hearing the 
sound of helicopters.  The veteran also reported feeling 
distrustful of people and retreating into a shell upon his 
return from Vietnam.  Since his return from Vietnam, the 
veteran has reported that he is unable to develop close 
relationships and has one or two friends.  He also reported 
that he has been told that he has no emotions.  Neverthelss, 
the veteran reported being able to relate to people and 
working as an insurance agent.  He reported that he startles 
easily and is vigilant when around large numbers of people.  
The veteran also stated that he has hobbies of restoring cars 
and playing guitar in a band.  Mental status examination 
revealed that the veteran was friendly, alert, and oriented 
times three.  He was generally pleasant, affect was mood 
congruent, and mood was mildly depressed.  There was no 
suicidal or homicidal ideation, no evidence of psychotic 
thought process, and abstraction ability was intact.  Memory 
and concentration were also intact.  Insight and judgment 
were fairly good.  The diagnosis was PTSD, mild, and a GAF 
score of 65 was assigned.  The examiner commented that the 
veteran reported that his PTSD symptoms did not have a 
notable impact on his jobs or performance.  

Upon consideration of the foregoing, by a June 1999 rating 
decision, service connection for PTSD was granted and 
schedular rating of 10 percent disabling, effective from 
September 4, 1997, was assigned.  

A March 2000 letter from a social worker at the Peninsula 
Community Mental Health Center reflects that the veteran had 
been receiving treatment at this facility since January 2000.  
This letter notes that the veteran complained of serious 
distress at reminders of Vietnam and described a number of 
instances where he "lost it" and experienced deep despair 
thereafter.  The veteran also reported experiencing intrusive 
"snippets" of Vietnam on a daily basis.  It is also noted 
that the veteran has lost track of the present a number of 
times due to the severity of his distress.  The social worker 
reports that, throughout extreme avoidance, the veteran 
exerts an intense amount of energy controlling his reactions 
and his life.  It is noted that the veteran has gradually 
stopped participating in activities that involve others, 
except when he plays with his band, and spends the majority 
of his time at home.  It is also noted that the veteran has 
been plagued with estrangement from others and has not had 
one close friend since his return from Vietnam.  The veteran 
reported that he moved to Alaska to avoid other people.  The 
social worker reported that the veteran's symptoms of arousal 
include impaired sleep, hypervigilance, irritability, and 
history of angry outbursts.  It is also noted that the 
veteran experiences panic attacks when shopping.  The veteran 
has been prescribed Lorazepam, which he takes to manage his 
anxious feelings and nervous tension.  The social worker 
concluded that the veteran has suffered from chronic PTSD for 
years and has managed his symptoms through rigid control of 
himself, avoidance, and isolation.  The social worker further 
concluded that this has severely impaired his ability to 
sustain employment.

A November 2000 report of psychiatric evaluation reflects 
that, upon his return from Vietnam, the veteran moved from 
job to job usually because he had arguments with co-workers 
or supervisors.  Upon mental status examination, grooming and 
hygiene were good and the veteran was cooperative for the 
entire interview.  The veteran had good memory of past events 
and was aware of national and international news events.  The 
diagnosis was PTSD and a GAF score of 65 was assigned.  

Upon consideration of the foregoing, by a March 2002 rating 
decision, the schedular evaluation of the veteran's service-
connected PTSD was increased to 30 percent disabling, 
effective from March 6, 2000.

During his July 2002 Travel Board hearing, the veteran 
essentially provided testimony which is consistent with the 
symptoms reported on the foregoing VA and private examination 
reports.  

A January 2003 letter from the program supervisor and social 
worker at the Peninsula Community Mental Health Center notes 
that the veteran experiences numerous PTSD symptomatology and 
that he is a very avoidant individual who has significantly 
isolated himself.  This letter reflects a diagnosis of PTSD 
and a GAF score of 45.  This letter further includes the 
conclusion that the veteran's symptoms related to PTSD are at 
least severely disabling.

An April 2004 report of VA PTSD examination notes essentially 
the same symptoms, which have been reported on prior VA and 
private treatment reports.  In addition, it is noted that the 
veteran's complained of a significant increase in his 
symptomatology subsequent to the September 11, 2001, 
terrorist attacks.  He also reported feeling emotionally 
unsettled and disturbed about the ongoing conflict in Iraq.  
The examiner noted that the veteran has significant feelings 
of detachment from others and shows a profound restriction to 
his range of affect.  The examiner further noted that the 
veteran had difficulty concentrating and focusing on the task 
at hand within the psychiatric evaluation due to his high 
level of underlying anxiety, tension, and general avoidance 
of talking about disturbing events.  The examiner noted that 
the veteran is goal oriented in his thought process; however, 
he is rather anxious and disorganized in his responses and 
tends to be very circumspect and to keep his thoughts and 
feelings private and to himself.  The effect of this is to 
minimize his symptomatology and difficulty and to keep the 
person he is talking with somewhat out of the loop and not 
fully informed as to what is going on with him.  The veteran 
described his energy level as mediocre.  The examiner 
concluded that the veteran's PTSD was chronic and quite 
severe.  In addition, the examination report reflects that 
the veteran has a dysthymic disorder secondary to PTSD and 
has feelings of guilt, sadness, and regret about his Vietnam 
service.  

With respect to the veteran's employment history, the April 
2004 VA PTSD examination report notes that, while the 
veteran's cardiac problems appear to have been the major 
impetus for his actually stopping work, his PTSD difficulties 
appear to have adversely impacted him quite significantly 
over the years. The veteran had last worked in January 2002, 
a position he had held for seven years. It is further noted 
that, without physical difficulties that adversely impact his 
employability, it is thought the veteran would have serious 
adverse impact occupationally given the level of severity of 
his anxiety, tension, emotional distance and detachment, and 
chronic problems with irritability and unhappiness.  The 
examiner concluded that the veteran appears to have been a 
significantly disillusioned and disaffected individual 
subsequent to his Vietnam service.  

The April 2004 VA PTSD examination report reflects a 
diagnosis of PTSD, chronic type, severe in nature and a GAF 
score of 50 to 52.  

Upon consideration of the foregoing, by an April 2004 rating 
decision, the schedular evaluation for the veteran's service-
connected PTSD was increased to 50 percent disabling, 
effective from January 24, 2003.  


Analysis 

With respect to the 10 percent evaluation assigned for PTSD 
beginning September 4, 1997, the report of the March 1998 VA 
examination indicates that the examiner was of the opinion 
the veteran's condition was only mild in nature and had no 
notable impact on his job or performance. Accordingly, an 
increase in that evaluation is not in order. The March 2000 
letter from a mental health center indicates that the 
symptoms of PTSD had increased and were causing problems with 
the veteran maintaining employment. The 30 percent evaluation 
made effective March 6, 2000 was based on this letter and the 
report of a VA examination in November 2000, and is 
commensurate with the demonstrated level of occupational and 
social impairment.

The current objective findings of record indicate that the 
veteran's PTSD symptoms match several of the ratings criteria 
under the 30 percent rating (depressed mood, anxiety, panic 
attacks, chronic sleep impairment), the 50 percent rating 
(disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships), the 70 percent rating (impaired impulse 
control such as irritability with periods of violence, 
difficulty in adapting to stressful circumstances, inability 
to establish and maintain effective relationships), as well 
as the 100 percent rating (disorientation to time or place 
and memory loss for). 

The most recent VA examination report reflects a GAF score of 
50 to 52 while the January 2004 letter from Peninsula 
Community Mental Health Center notes a GAF score of 45 and 
GAF scores in March 1998 and November 2000 were reported as 
65.  While no exact correlation to the criteria listed under 
Code 9411 is possible, the Board believes that the reported 
GAF scores also reflect some symptoms listed under the 
criteria for a 30 percent rating, 50 percent rating, 70 
percent rating, as well as some covered under the criteria 
for a 100 percent rating.

The report of the April 2004 examination speaks to the 
veteran's increased symptomatology after the September 11, 
2001 attacks and his high level of anxiety. The veteran's 
condition was described as chronic and quite severe. It was 
in January 2002 that PTSD symptoms, as noted above, had 
became severe enough to preclude the veteran from employment.  
The Board, therefore, finds that the disability picture more 
nearly approximates the criteria required for the 100 percent 
evaluation as of February 1, 2002. The benefit of the doubt 
is resolved in the veteran's favor. See Mittleider v. West, 
11 Vet. App. 181 (1998). 


ORDER

An initial rating in excess of 10 percent for PTSD beginning 
on September 4, 1997 is denied.

An initial rating in excess of 30 percent for PTSD beginning 
on March 6, 2000 is denied.

An initial rating of 100 percent for PTSD beginning February 
1, 2002 is granted, subject to the law and regulations 
governing the payment of monetary benefits.




_______________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



